Citation Nr: 0100580	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  97-25 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for duodenal ulcer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from July 1947 to 
September 1951.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1997 RO rating decision which determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for duodenal ulcer.  

The Board notes that in August 1997 the veteran requested a 
local hearing before a member of the Board.  However, in July 
1999 he indicated that he instead wanted an RO hearing before 
a local hearing officer.  This hearing was scheduled to take 
place in December 1999, but the veteran canceled the hearing.  


FINDINGS OF FACT

In September 1966, the veteran's claim for service connection 
for duodenal ulcer was denied in an unappealed RO decision.  
Evidence received since the September 1966 RO decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim for service connection for duodenal ulcer; 
and the September 1966 RO decision is final. 38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Air Force from 
July 1947 to September 1951. 

Service medical records show no pertinent abnormality on the 
July 1947 enlistment examination.  In January 1948, the 
veteran was admitted to a hospital for two days for 
evaluation and treatment of acute gastritis.  He reported 
recent symptoms such as vomiting and diarrhea, and indicated 
that the previous day he ate lunch in town before returning 
to the base.  Upon examination, there were no positive 
physical findings except in the abdomen, which presented 
slight epigastric tenderness and gastric sounds which greatly 
increased in intensity.  The veteran did not appear acutely 
ill.  At the end of the two-day admission, the veteran was 
symptom-free and was discharged to full duty.  The final 
diagnosis was acute gastritis.  The remainder of service 
medical records show not treatment for gastrointestinal 
problems.  The service medical records also reflect that the 
veteran underwent surgery in October 1949, at Tripler 
Hospital in Hawaii, for a fractured left clavicle 
(collarbone).  The veteran underwent a service separation 
examination in September 1951.  On a medical history form for 
that examination, he reported that he had undergone an 
appendectomy in 1945 and also had a two year history of "gas 
on stomach" released by eructation.  Upon examination, the 
veteran's abdomen and viscera were normal.  

Private medical records from July 1964 show the veteran was 
hospitalized for a bleeding duodenal ulcer.  It was noted 
that the current bleeding ulcer episode was his second, and 
that the first episode was treated during an admission in 
August 1963.  According to the July 1964 records, the veteran 
also gave a peptic ulcer history dating back to 1948, when X-
rays reportedly were taken at an Army Hospital in Hawaii.  
During the July 1964 admission, the veteran underwent a 
subtotal gastrectomy due to the bleeding duondenal ulcer.  

In June 1966, the veteran filed a claim for service 
connection for a stomach ulcer, asserting that this condition 
began in 1951.  As to treatment in service, the veteran only 
referred to his final physical examination in September 1951.  
As to treatment after service, the veteran reported treatment 
for an ulcer from 1962 to 1964, including surgery in 1964.

At a July 1966 VA examination, the veteran reported that he 
had had "stomach trouble" during service in 1951, at which 
time he was treated at Tripler General Hospital; he related 
that such service treatment involved a gastointestinal work-
up, and he did not know the results of that work-up, although 
he had been placed on a diet and given medication.  The 
veteran also indicated he had gastrointestinal bleeding from 
an ulcer in 1963 and 1964, and on the second occasion he had 
a subtotal gastrectomy.  At the current VA examination, the 
diagnosis was residuals of subtotal gastrectomy because of 
upper gastrointestinal bleeding, from history.  

By a September 1966 rating decision, the RO, denied service 
connection for duodenal ulcer.  The veteran was advised of 
the denial by a letter dated in September 1966, and he did 
not appeal.  Evidence submitted since this rating decision is 
summarized below.

In October 1996, the veteran applied to reopen his claim for 
service connection for duodenal ulcer.  

In a December 1996 letter, the RO told the veteran he must 
submit new and material evidence to reopen his claim, and he 
was told of the types of evidence he could submit.

In February 1997, VA medical records were associated with the 
claims file.  These records reflect outpatient treatment for 
various conditions, including a duodenal ulcer in 1996.

By a February 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for duodenal 
ulcer. 

In a written statement dated in April 1997, the veteran 
asserted that in the mid-summer of 1949 he underwent surgery 
at Tripler General Hospital for a duodenal ulcer.  He stated 
that he remained in the hospital for a short time, and then 
was given 90 days to recover.  The veteran asked the RO to 
obtain the records of this 1949 operation.

On a form dated in September 1997, the National Personnel 
Records Center (NPRC) advised the RO that it had no medical 
records pertaining to the veteran, including any Surgeon 
General Office records.  A similar letter was sent to the 
veteran.  [The Board notes that the veteran's service medical 
records had long been associated with his VA claims folder.]

In January 1998, the RO contacted the veteran and asked him 
to submit any records of treatment for a stomach condition 
from 1952 to 1964.

In February 1998, duplicate copies of the private 
hospitalization records dated in 1964 were submitted by the 
veteran.  Also submitted was a "Consultation Slip" dated in 
July 1964, which had not been previously associated with the 
claims file.  This document was signed by two physicians and 
confirmed the diagnosis of chronic recurrent duodenal ulcer.  
The physicians also noted that the veteran had been known to 
have duodenal ulcer disease for several years and that X-rays 
had revealed scarring of his duodenum consistent with 
repeated attacks of activity.  The physicians then 
recommended the elective gastric resection which was 
subsequently performed.  

In April 1998, duplicate copies of private hospitalization 
records dated in 1964 were again submitted by the veteran.  


II.  Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
peptic ulcer disease, will be presumed if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The file shows that the veteran's claim for service 
connection for duodenal ulcer was previously denied by an RO 
decision in September 1966.  That decision was not appealed 
and thus became final.  Despite this final RO decision, the 
claim may be reopened if new and material evidence has been 
received since then; and if the claim is thus reopened it 
will be reviewed on a de novo basis, considering all the 
evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board notes that the duty to assist provisions of the 
recently enacted Veterans Claims Assistant Act of 2000 do not 
apply to the reopening of claims, although in the instant 
case the RO did assist the veteran in his attempt to reopen 
his claim for service connection.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), including new provision to be codified at 38 U.S.C. 
§ 5103A(f).

When the RO denied service connection for duodenal ulcer in 
September 1966, it considered service medical records from 
the veteran's period of active service (July 1947 to 
September 1951) showing a two-day hospitalization in early 
1948 for acute gastritis.  These service medical records also 
included a separation examination in 1951 which was negative 
for objective findings of a chronic gastrointestinal 
condition, although the veteran gave a history of "gas on 
stomach."  The service medical records do not show a duodenal 
ulcer.  The RO also considered post-service private medical 
records indicating treatment for a bleeding duodenal ulcer in 
1963 and 1964, with a subtotal gastrectomy for the condition 
in 1964.  The 1964 records include the veteran's self-
reported history of ulcer disease being noted in service in 
1948, although there are no medical records verifying such 
history, and the service medical records contradict such 
history.  The RO also considered a 1966 VA examination which 
noted the postoperative ulcer condition; at this examination 
the veteran said he had stomach problems during service in 
1951 and was conservatively treated at that time.  When the 
RO denied the claim in September 1966, it also considered 
statements from the veteran, including his 1966 claim for 
service connection.  In that claim, with reference to 
treatment in service, the veteran only referred to his 1951 
service separation examination, and with reference to post-
service treatment, he only referred to treatment from 1962 to 
1964.

Since the final RO decision in 1966, evidence submitted 
includes duplicate copies of the medical medical records from 
1964.  Such redundant documents are not new evidence.  
38 C.F.R. § 3.156.

Additional medical records submitted since the 1966 final RO 
decision include a "Consultation Slip" dated in July 1964, 
which had not been previously associated with the claims 
file.  This document includes reference to the veteran having 
had chronic recurrent duodenal ulcer for several years.  Also 
submitted are VA treatment records from the 1990s which note 
the ulcer condition.  All of these additional records are 
cumulative, not new, evidence; at the time of the 1966 RO 
decision it was already known that the veteran had a duodenal 
ulcer condition years after service.  38 C.F.R. § 3.156; 
Anglin v. West, 203 F.3d 1343 (Fed.Cir. 2000); Vargas-
Gonzales v. West, 12 Vet.App. 321 (1999).  Moreover, these 
additional medical records are not material evidence since 
they do not tend to link the duodenal ulcer, first shown many 
years after service, with the veteran's active duty; the 
additional records, by themselves or in connection with 
evidence previously assembled, are not so significant that 
they must be considered in order to fairly decide the merits 
of the veteran's claim.  38 C.F.R. § 3.156. 

Since the 1966 RO decision, the veteran has submitted more 
statements asserting that his current ulcer condition began 
in service.  His statements are essentially redundant or 
cumulative, not new evidence.  38 C.F.R. § 3.156.  Moreover, 
as a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Thus his lay statements on 
such medical matters may not be considered material evidence 
to reopen his claim.  38 C.F.R. § 3.156.

In conclusion, the Board finds that new and material evidence 
has not been submitted since the September 1966 RO decision.  
Thus, the claim for service connection for duodenal ulcer has 
not been reopened, and the September 1966 RO decision remains 
final.


ORDER

The application to reopen a claim for service connection for 
duodenal ulcer is denied.



		
	L. W. TOBIN
Member, Board of Veterans' Appeals

 

